MEMORANDUM **
Lenny R. Schwartz, Jr., a Washington state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that he was denied a vegetarian diet in violation of the First Amendment while incarcerated at the King County Correctional Facility (the “Jail”). We have jurisdiction pursuant to 28 U.S.C. § 1291, and after de novo review, Freeman v. Arpaio, 125 F.3d 732, 735 (9th Cir.1997), we affirm.
Because vegetarianism is not required by Schwartz’s religion, the district court properly concluded that the Jail did not violate his First Amendment rights. See id. at 736.
Schwartz’s remaining contentions are without merit.
Schwartz’s motions for appointment of counsel and to expedite the appeal are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.